
	
		I
		112th CONGRESS
		2d Session
		H. R. 4020
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2012
			Mr. Garamendi (for
			 himself and Mr. Daniel E. Lungren of
			 California) introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		A BILL
		To amend the National Flood Insurance Act of 1968 to
		  allow the construction and improvement of structures used for agricultural
		  production in floodplains, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Flood Insurance for Farmers Act of
			 2012.
		2.Floodplain
			 management criteria
			(a)In
			 generalSection 1361 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4102) is amended by adding at
			 the end the following new subsection:
				
					(d)Treatment of
				certain structures and areas
						(1)RequirementsAfter the date of the enactment of this
				subsection, the comprehensive criteria for land management and use established
				pursuant to this section shall provide as follows:
							(A)Treatment of
				certain agricultural structuresSuch criteria may not prohibit,
				limit, restrict, or condition, including requiring any floodproofing or flood
				damage mitigation activities or features with respect to, the new construction
				or substantial improvement of any agricultural structure in any area identified
				by the Director as having special flood hazards, except to the extent provided
				in section 1315(a)(2) and subject to subparagraphs (B) and (C) of this
				paragraph.
							(B)Treatment of
				structures in certain areas protected by leveesSuch criteria, with respect only to
				structures in a covered levee-protected area—
								(i)may not prohibit,
				limit, restrict, or condition, including requiring any floodproofing or flood
				damage mitigation activities or features with respect to, the new construction
				or substantial improvement of any agricultural structure; and
								(ii)shall provide
				that any substantial improvement made to an existing residential structure
				shall have the lowest floor (including any basement) elevated to or above the
				base flood level, except that for purposes of determining whether any
				improvement of residential structures in such an area is substantial or not,
				the term substantial damage shall mean, for any damage caused
				other than by a flood event, damage for which the cost of restoring the
				structure to its before-damaged condition would equal or exceed 100 percent of
				the market value of the structure before the damage occurred.
								(C)Treatment of
				existing structures in legacy communities protected by
				leveesSuch criteria shall provide that a legacy community
				located in a covered levee-protected area may adopt adequate land use and
				control measures that provide for the repair, restoration to pre-damaged
				conditions, or replacement of existing residential and non-residential
				structures other than repetitive loss structures (as such term is defined in
				section 1370).
							(2)DefinitionsFor
				purposes of this subsection, the following definitions shall apply:
							(A)Agricultural
				structureThe term
				agricultural structure has the meaning given such term in
				section 1315(a)(2)(D).
							(B)Covered
				levee-protected areaThe term
				covered levee-protected area means any area that is protected by
				a levee that is not accredited by the Administrator, but provides protection
				with at least 1 foot of freeboard above the water surface elevation of the base
				flood for such area.
							(C)Legacy
				communityThe term legacy community means a
				community that—
								(i)has a population
				of less than 2,000; and
								(ii)is located in an
				area for which a substantial portion of the economy, currently is and
				historically was, based on agricultural production, as determined by the
				Administrator.
								.
			(b)Exception to
			 existing requirements for agricultural structuresSection
			 1315(a)(2) of the National Flood Insurance Act of 1968 (42 U.S.C. 4022(a)) is
			 amended—
				(1)in subparagraph
			 (A), by striking Notwithstanding and inserting Subject to
			 subparagraphs (B) and (C) of section 1361(d)(1) and notwithstanding;
			 and
				(2)in subparagraph
			 (B), by striking To and inserting Subject to
			 subparagraphs (B) and (C) of section 1361(d)(1) and to.
				3.Availability of
			 flood insurance coverage and chargeable ratesSection 1308 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4015) is amended—
			(1)in subsection (c),
			 in the matter preceding paragraph (1), by inserting of this subsection
			 and to subsections (g) and (h) before the comma; and
			(2)by adding at the
			 end the following new subsection:
				
					(g)New construction
				and substantial improvement of agricultural structures in flood hazard
				areasSubject to section
				1315(a)(2)(B) and subsection (h) of this section, and notwithstanding any other
				provision of this Act, the Director shall make flood insurance coverage
				available upon request for any agricultural structure described in section
				1361(d)(1)(A) that is located in any area identified by the Director as having
				special flood hazards. Such coverage shall be made available at chargeable
				premium rates that are based on estimated rates under section 1307(a)(2) and
				are consistent with the provisions of section 1308(b)(2) applicable to such
				rates.
					(h)Structures in
				covered levee-Protected areasThe Director shall make flood insurance
				coverage available upon request for any structure that is located in an area
				described in subparagraph (B) or (C) of section 1361(d)(1) and is constructed,
				improved, repaired, restored, or replaced as described in such subparagraph, as
				applicable. Such coverage shall be made available at chargeable premium rates
				applicable to areas having a low or moderate risk of flooding (zone
				X).
					.
			4.Task force on
			 legacy community flood insurance issues
			(a)Establishment;
			 studyThe Administrator of
			 the Federal Emergency Management Agency and the Secretary of Agriculture shall
			 jointly establish a task force that shall conduct a study to analyze the
			 challenges faced by legacy communities located in areas designated as an area
			 having special flood hazards for purposes of the national flood insurance
			 program under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et
			 seq.).
			(b)MembershipThe task force shall consist of 15 members,
			 appointed jointly by the Administrator of the Federal Emergency Management
			 Agency and the Secretary of Agriculture, as follows:
				(1)One individual who
			 is a representative of a national farm organization.
				(2)One individual who is a representative of a
			 national financial organization.
				(3)One individual who is a representative of a
			 national floodplain management organization.
				(4)One individual who is a representative of a
			 national organization of flood and stormwater management agencies.
				(5)One individual who is a representative of a
			 national agricultural commodities organization.
				(6)Two individuals, each of whom is a
			 representative of a State affected by the issues specified in subsection
			 (a).
				(7)Three individuals, who shall include one
			 representative each of the flood control associations for—
					(A)the Central Valley
			 of California;
					(B)the Mississippi
			 Valley; and
					(C)the Missouri
			 Valley.
					(8)Two individuals who are elected officials
			 of units of general local governments who represent legacy communities.
				(9)Three individuals who have an interest or
			 expertise in the issues specified in subsection (a).
				(c)Co-ChairsThe Administrator of the Federal Emergency
			 Management Agency and the Secretary of Agriculture shall serve as co-chairs of
			 the task force, or their designees.
			(d)Travel expenses;
			 per diemMembers of the task force members shall not receive
			 compensation for their service on the task force, but shall receive travel
			 expenses, including per diem in lieu of subsistence, in accordance with
			 sections 5702 and 5703 of title 5, United States Code.
			(e)StaffThe Administrator of the Federal Emergency
			 Management Agency and the Secretary of Agriculture may detail, on a
			 reimbursable basis, any of the personnel of such agencies to the task force to
			 assist the task force in carrying out its duties under this section.
			(f)ReportNot
			 later than the expiration of the 12-month period beginning on the date of the
			 enactment of this Act, the task force shall submit to the Committee on
			 Financial Services of the House of Representatives and the Committee on
			 Banking, Housing, and Urban Affairs of the Senate a report regarding the study
			 conducted pursuant to subsection (a) that shall include any findings and
			 conclusions of the study and recommended changes to the national flood
			 insurance program to strengthen the economic viability and vitality of legacy
			 communities, including an analysis and recommendations regarding allowing
			 infill development and building expansion.
			(g)Legacy
			 communitiesFor purposes of this section, the term legacy
			 community means a community that—
				(1)has a population
			 of less than 2,000; and
				(2)is located in an
			 area for which a substantial portion of the economy, currently is and
			 historically was, based on agricultural production, as determined by the
			 Administrator.
				(h)TerminationThe
			 task force shall terminate upon the expiration of the 120-day period beginning
			 upon the submission of the report required under subsection (f).
			
